Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 

DETAILED ACTION
This Office Action is in response to the preliminary amendments filed on 04/30/2019. Claims 1-8, 10-13, 16, 23-25, and 27-30 are currently pending and have been considered below.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 drawn to a method of generating a tracking message, comprising following features:
selecting and transmitting, by a server, a (coded) first bit stream (a predesignated frame) (feature A); 

generating and sending, by a client device, a second bit stream to an output interface (feature B); and

generating and transmitting, by a client device, a tracking message including an identification of the client device and information identifying at least a portion of the predesignated frame (i.e., the first bit stream) (feature C).

Group II, claim(s) 10-13, drawn to a method (for determining whether a sending device and a target client device are the same device), comprising following features:


determining, by the server, whether the sending device and the target client device are the same device by checking if the received tracking message contains an identifier of a sending device and the predesignated frame (i.e., the first bit stream) (feature D).

Group III, claim(s) 16, 23-25, and 27-30, drawn to a method of verifying the rendering of video content on information resources, comprising following features:
selecting and transmitting, by a data processing system (e.g., a server), a first bit stream (a predesignated frame) (feature A);

generating and transmitting, by a client device, a tracking message including a second bit stream to the data processing system (feature E); and

determining, by the data processing system, that the video content element is rendered at the client device by comparing the second bit stream (included in the tracking message) from the client device with a third bit stream maintained at a database for the video content element (feature F).

Here, the feature C of Group I and the feature D of Group II relates to a tracking message. However, the feature C of Group I just generates and transmits, by a client device, the tracking message including an identification of the client device and information identifying at least a portion of the predesignated frame (i.e., the first bit stream), while the feature D of Group II determines, by the server, whether the sending device and the target client device are the same device by checking if the received tracking message contains an identifier of a sending device and by comparing the predesignated frame (i.e., the first bit stream) with a target content item. Thus, two features are different technical features. 
Also, the feature C of Group I and the feature E of Group III generate and transmit a tracking message by a client device. However, the tracking message in Group I is generated based on an identification of the client device and information identifying at least a portion of the predesignated frame (i.e., the first bit stream), while the tracking message in Group II is 
Further, the feature D of Group II and the feature F of Group III receive and check, by the server, the tracking message. However, the feature D Group II determines whether the sending device and the target client device are the same device by checking if the received tracking message contains an identifier of a sending device and by comparing the predesignated frame (i.e., the first bit stream) with a target content item, while the feature F of Group III determines that the video content element is rendered at the client device by comparing the second bit stream included in the tracking message with a third bit stream maintained at a database for the video content element. Thus, two features are different technical features. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions claimed in Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of “selecting and transmitting, by a server, a (coded) first bit stream (a predesignated frame) (feature A), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bhatt et al. (US 2006/0107056 A1; hereinafter, “Bhatt”).

In other words, Groups I, II, and III commonly include the technical feature of “selecting and transmitting, by a server, a (coded) first bit stream (a predesignated frame) (feature A). However, Bhatt describes that: 
Referring again to FIG. 1, system 100 may comprise nodes 102 and 106 connected by a network 104. … 

In one embodiment, system 100 may include nodes 102 and 106. Nodes 102 and 106 may comprise any nodes arranged to transmit or receive media information as previously described. … 

In one embodiment, for example, node 102 may comprise a content server having a database of audio information, video information, or a combination of audio/video information. … 

In one embodiment, for example, node 106 may comprise a client device to access the media information stored by content server 102. Examples of client devices may include any devices having a processing system, such as a computer, a personal digital assistant, set top box, cellular telephone, video receiver, audio receiver, and so forth. … (See paras. [0012]-[0016])

In one embodiment, nodes 102 and 106 may also include elements 108a and 108b, respectively. Element 108 may comprise, for example, a security management module (SMM) 108. SMM 108 may manage security operations on behalf of a node. More particularly, SMM 108 may be arranged to use certain “fingerprint” and “watermark” techniques to control ownership and distribution of the media information. In one embodiment, for example, SMM 108 may use a combination of fingerprint and watermark techniques in a dynamic manner to increase control over the distribution of the media information. (See para. [0018])

The embodiments attempt to solve these and other problems. In one embodiment, for example, SMM 108 may be arranged to embed a message in a digital object using one or more watermarking techniques. (See para. [0023])

That is, the node 102 (SMM 108a) and node 106 (SMM 108b) of Bhatt teaches the server and the client device, respectively, recited in the claims. Also, embedding a message in a digital object by SMM 108 of Bhatt teaches the feature A (selecting and transmitting, by a server, a (coded) first bit stream (a predesignated frame)). Thus, this technical feature (selecting and transmitting, by a server, a (coded) first bit stream (a predesignated frame) is not a special technical feature as it does not make a contribution over the prior art in view of Bhatt.
Therefore, the groups of inventions are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.	475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR l.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR l.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./            Examiner, Art Unit 2491                                                                                                                                                                                            
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491